Citation Nr: 0812563	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 through 
February 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to reopen claims for service 
connection for hypertension and sinusitis and to originally 
establish service connection for right and left knee 
disabilities.  In May 2007, this matter was remanded for 
additional development.  In particular, the Board ordered 
corrective notice under Kent v. Nicholson, 
20 Vet. App. 1 (2006); an attempt to obtain service medical 
and personnel records under 38 C.F.R. § 3.159(c)(2); proper 
notice under 38 C.F.R. § 3.159(e)(i)-(iv), if necessary; an 
attempt to obtain private medical records under 
38 C.F.R. § 3.159(c)(1); a VA examination for hypertension; 
and a readjudication of all issues.  

In June 2007, the veteran was afforded appropriate corrective 
notice and was requested to provide information and 
authorization so that VA could assist in obtaining relevant 
private treatment records.  His February 2008 response 
provided no information regarding private treatment and no 
authorizations to obtain records, so the Board's remand was 
adequately complied with in that regard.  He was also 
afforded the requisite VA examination for hypertension and 
the November 2007 report is of record.  As such, remand order 
numbers 1, 3, and 4 were complied with.

With regard to the requirement to obtain service medical and 
personnel records, the request was made and a response was 
received by the National Personnel Records Center (NPRC).  
See July 2007 PIES request and response.  VA was notified 
that the veteran's service records are fire-related.  The 
response indicates that "No SMRs were recovered from the 
fire. We are instead furnishing SGO records obtained from 
alternate records source."  The only record sent was one 
page from hospital admission card files, which shows 
treatment in March 1954 at a Fort Ord hospital for internal 
derangement of the knee, which is noted to have existed prior 
to service.  

With regard to the personnel records, the only available 
record is the DD-214, which is included in the claims folder.  
Because the veteran's service medical records were apparently 
destroyed in the 1973 National Personnel Record Center fire 
in St. Louis, Missouri, VA has a heightened duty to consider 
the applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the veteran.
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is no 
evidence of communication with the veteran at any time 
explaining that his records were destroyed and requesting 
additional information regarding in-service treatment. Under 
38 C.F.R. § 3.159(e), when VA becomes certain that Federal 
records do not exist or that further efforts to obtain them 
would be futile, then VA must provide the veteran with oral 
or written notice of that fact. 38 C.F.R. § 3.159(e) (2007). 
If such notice is oral, VA must make record of the notice. 
Id. The notice must contain the identity of the records VA 
was unable to obtain, an explanation of the efforts VA made 
to obtain the records, a description of any further action VA 
would take regarding the claim, and notice that the veteran 
is ultimately responsible for providing the evidence. Id. No 
such notice was provided to the veteran in this matter, 
despite the specific requirement of such in the May 2007 
Board remand.  This leads the Board to conclude that VA has 
not yet met its heightened duty to assist the veteran in 
developing his claim under O'Hare and has not complied with 
the May 2007 Board remand order. If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board regrets the delay, another remand is required 
so that VA can fully comply with the requirements of the May 
2007 Board remand, as well as with the heightened duty to 
assist due the veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide notice and an opportunity to 
respond to the veteran and his 
representative regarding the veteran's 
fire-related service medical and personnel 
records.  Such notice must be compliant 
with 38 C.F.R. § 3.159(e) (i)-(iv) (2007).

2.  Readjudicate the veteran's claims, 
including consideration of the veteran's 
February 2008 statement in support of his 
claims, as well as any new evidence 
obtained following the 38 C.F.R. 
§ 3.159(e) notice. If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



